                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:16-CR-89-TAV-DCP-5
                                                )
  CIARA WINCKLER,                               )
                                                )
                Defendant.                      )

                        MEMORANDUM OPINION AND ORDER

         This criminal case is before the Court on the defendant’s pro se motion to recalculate

  her sentence [Doc. 182]. As background, defendant previously filed a pro se motion for

  jail credits [Doc. 176], which this Court denied, noting that the award of jail credits was a

  matter for the Bureau of Prisons (“BOP”), not the Court [Doc. 177]. The Court instructed

  defendant that, if the BOP declined to credit her for the requested time, she could raise her

  claims through the BOP’s Administrative Remedy Program, and, after exhausting those

  remedies, could file a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, in

  her district of confinement [Id.]. Defendant now contends that she has exhausted her

  administrative remedies and was informed that she could not receive the requested jail

  credits unless ordered by a federal judge [Doc. 182].

         As the Court previously explained, it cannot grant defendant’s request, because “the

  power to grant credit for time served lies solely with the Attorney General and the Bureau

  of Prisons.” United States v. Crozier, 259 F.3d 503, 520 (6th Cir. 2001) (citing 18 U.S.C.

  § 3535(b); United States v. Wilson, 503 U.S. 329, 333 (1992)); see also United States v.



Case 3:16-cr-00089-TAV-DCP Document 185 Filed 01/25/21 Page 1 of 2 PageID #: 1354
  Brown, 417 F. App’x 488, 493 (6th Cir. 2011) (“[A]warding credit for time served is the

  exclusive responsibility of the Bureau of Prisons.”). The Court previously informed

  defendant that, if she exhausted her administrative remedies through the Bureau of Prisons,

  she could file a petition for a writ of habeas corpus under 28 U.S.C. § 2241, a petition

  which must be filed in defendant’s district of confinement. See Setser v. United States, 566

  U.S. 231, 244 (2012) (citing 28 C.F.R. § 542.10, et seq.). At the time of her filing,

  defendant was housed in Federal Correctional Institution, Aliceville, which is located

  within the jurisdiction of the Northern District of Alabama. Any section 2241 petition

  regarding defendant’s jail credits should, accordingly, be filed in that district.

         Moreover, to the extent that defendant’s motion requests that the Court now amend

  her sentence to state that it is to run concurrently with state charges in Knox and Blount

  counties, she has cited no authority that would allow the Court to amend her sentence. See

  United States v. Houston, 529 F.3d 743, 748–49 (6th Cir. 2008) (stating that a “court may

  not modify a term of imprisonment once it has been imposed except that . . . the court may

  modify an imposed sentence of imprisonment to the extent otherwise permitted by statute

  or by Rule 35 of the Federal Rules of Criminal Procedure”). Defendant has identified no

  statutory or Rule 35 basis for amending her sentence. Accordingly, defendant’s motion to

  recalculate her sentence [Doc. 182] is hereby DENIED.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE

                                                 2


Case 3:16-cr-00089-TAV-DCP Document 185 Filed 01/25/21 Page 2 of 2 PageID #: 1355
